NUMBER 13-17-00211-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


               EX PARTE ARMANDO CARDOZA RODRIGUEZ


                   On appeal from the 197th District Court
                        of Cameron County, Texas.


                            MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Contreras and Hinojosa
            Memorandum Opinion by Chief Justice Valdez

      This appeal was abated by this Court on July 27, 2017, because a petition for bill

of review was set to be heard before the trial court. This cause is now before the Court

on appellant’s motion to dismiss the appeal. Appellant requests that this Court dismiss

the appeal because the bill of review was granted, the trial court signed an order denying

the petition for expunction, and the appellant no longer wishes to pursue the appeal.

Accordingly, this case is hereby REINSTATED.

      The Court, having considered the documents on file and appellant’s motion to
dismiss the appeal, is of the opinion that the motion should be granted. See TEX. R. APP.

P. 42.1(a).   Appellant’s motion to dismiss is granted, and the appeal is hereby

DISMISSED.     Costs will be taxed against appellant.     See TEX. R. APP. P. 42.1(d)

("Absent agreement of the parties, the court will tax costs against the appellant.").

Having dismissed the appeal at appellant’s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.



                                                      /s/ Rogelio Valdez
                                                      ROGELIO VALDEZ
                                                      Chief Justice


Delivered and filed the
26th day of October, 2017.




                                            2